Citation Nr: 1519044	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  07-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to May 2006.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In January 2011, the Board remanded the issue on appeal for a VA examination.  

The Veteran asserted that he cannot work due to mental health illness, in his December 2006 Notice of Disagreement.  Though there is no legal basis for entitlement to a total disability evaluation based on individual unemployability (TDIU) at present (in the absence of service-connected disability), the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

  
REMAND

The Veteran submitted an original claim for service connection for schizophrenia and major depressive disorder in June 2006.  In March 2012, the Veteran submitted a letter from the Social Security Administration (SSA), specifically stating that the correspondence was in support of his remanded appeal.  The letter seems to indicate that he is in receipt of SSA disability benefits.  However, the record does not show that any attempt has been made to obtain SSA records.  Relevancy of these records, unseen, cannot be discounted.

VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, including SSA.  38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2009).  VA will end its efforts to obtain records from a federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  Cases in which VA may conclude that no further efforts are required include those in which the federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  

Also, though VA sent a January 2014 notice letter to the correct address, the Veteran did not appear for a scheduled VA examination that same month.  In an April 2015 brief, the Veteran's representative, requested that another VA examination be scheduled, as the Veteran was unable to present for the previous examination due to unidentified circumstances beyond his control.  In light of the need for the additional development identified above, the Veteran should be afforded another opportunity to present for VA examination.  

The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991); see also Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005) (noting that failure to cooperate risks an adverse adjudication based on an underdeveloped record).  Again, the Veteran is cautioned that if, without good cause, he fails to report for the scheduled VA examination, his claim may be denied.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1. Obtain Social Security Administration (SSA) records.
 
2.  Request a Disability Benefit Questionnaire for Mental Disorders, with a medical opinion.  If the Veteran fails to report for the examination, the medical opinion should be provided, based on a record review.

The examiner should opine as to whether:

(A)  The VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed acquired psychiatric disorder began during or was caused by the Veteran's military service.  

(B)  it is clear and unmistakable that any diagnosed acquired psychiatric disorder existed prior to service.  

There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  In the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration, or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing preservice origin.  38 C.F.R. § 3.303(c).

In forming such an opinion, the VA examiner should expressly consider, at a minimum, the relevance, if any, of the following evidence:

(i)  Private treatment records from September and October 2004, which show diagnosis of schizophrenia and a history of depression (respectively).

(ii)  Service treatment records which contain a December 2005 Physical Evaluation Board diagnosis of Major Depressive Disorder, Single Episode, Severe, With Psychotic Features.

(iii)  The Veteran's February and March 2011 statements in which he indicates that suicidal/homicidal ideation first began during service. 

(C)  If the examiner finds a psychiatric disorder clearly and unmistakably pre-existed the Veteran's entry into service, is it clear and unmistakable that the Veteran's diagnosed acquired psychiatric disorder-which pre-existed service-was NOT permanently aggravated, beyond natural progression, by his military service.

3.  Thereafter, readjudicate the claim for an acquired psychiatric disorder on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

